                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:18-CR-00497-FL


UNITED STATES OF AMERICA

             V.                                         ORDER
TIMMIE LEE RICHARDSON


      This matter comes now before this court on motion of the United States to order

the disposition of firearms associated with the above captioned case.

      For good cause shown, the court hereby GRANTS the government's motion,

and orders the Franklin County Sheriffs Office to dispose of the following firearms

and ammunition, by destruction, incapacitation, or other means in accordance with

its regulations:

       (a) One Titan .25 automatic handgun, Serial Number D840315;

       (b) One Mossburg 12 gauge pump model 500, Serial Number T877821;

       (c) Armi Galesi Brescia Caliber 6.35 handgun;

       (d) One 2 shot handgun, Serial Number C00054523; and

       (e) Any and all related ammunition.
        .
      This ther:2 0
                      r clay of   -0
                                  ~
                                              , 2020.




                                  United States District Judge
